

116 HR 332 IH: Arms Sale Oversight Act
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 332IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mr. Ted Lieu of California (for himself and Mr. McGovern) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo modify the expedited procedures in the House of Representatives under section 36 of the Arms Export Control Act with respect to consideration of joint resolutions prohibiting proposed sales of defense articles or services, prohibiting proposed licenses for exports of defense articles or services, and prohibiting approval of United States commercial technical assistance or manufacturing licensing agreements. 
1.Short titleThis Act may be cited as the Arms Sale Oversight Act. 2.Modification of expedited procedures in the House of Representatives under section 36 of the Arms Export Control Act (a)In generalSection 36 of the Arms Export Control Act (22 U.S.C. 2776) is amended as follows: 
(1)In subsection (b), by amending paragraph (3) to read as follows:  (3)Any such joint resolution shall be considered in the House of Representatives in accordance with the following: 
(A) 
(i)If the committee to which a joint resolution with respect to a proposed sale has been referred has not reported it at the end of 10 calendar days after its referral, it shall be in order to move either to discharge the committee from further consideration of such resolution or to discharge the committee from further consideration of any other resolution with respect to such proposed sale which has been referred to the committee. (ii)A motion to discharge may be made only by an individual favoring the resolution, shall be highly privileged (except that it may not be made after the committee has reported a resolution with respect to the same proposed sale), and debate thereon shall be limited to not more than one hour, to be divided equally between those favoring and those opposing the resolution. An amendment to the motion shall not be in order, and it shall not be in order to move to reconsider the vote by which the motion was agreed to or disagreed to. 
(iii)If the motion to discharge is agreed to or disagreed to, the motion may not be renewed, nor may another motion to discharge the committee be made with respect to any other resolution with respect to the same proposed sale. (B) (i)When the committee has reported, or has been discharged from further consideration of, a resolution, it shall be at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the resolution. The motion shall be highly privileged and shall not be debatable. An amendment to the motion shall not be in order, and it shall not be in order to move to reconsider the vote by which the motion was agreed to or disagreed to. 
(ii)Debate on the resolution referred to in clause (i) of this subparagraph shall be limited to not more than 10 hours, which shall be divided equally between those favoring and those opposing such resolution. A motion further to limit debate shall not be debatable. An amendment to, or motion to recommit, the resolution shall not be in order, and it shall not be in order to move to reconsider the vote by which such resolution was agreed to or disagreed to. (C) (i)Motions to postpone, made with respect to the discharge from committee, or the consideration of a resolution and motions to proceed to the consideration of other business, shall be decided without debate. 
(ii)Appeals from the decision of the Chair relating to the application of the rules of the House of Representatives to the procedure relating to a resolution shall be decided without debate. (D)Notwithstanding any other provision of this paragraph, if the House of Representatives has approved a resolution with respect to a proposed sale, then it shall not be in order to consider in the House of Representatives any other resolution with respect to the same such sale.. 
(2)In each of subsections (c)(3)(B) and (d)(5)(B) by striking For the purpose and all that follows through House of Representatives and inserting Any such joint resolution shall be considered in the House of Representatives in accordance with the provisions of subsection (b)(3) of this section.. (b)Effective dateThe amendments made by subsection (a) take effect on the date of the enactment of this Act and apply with respect to any joint resolution described in subsection (b)(3), (c)(3)(B), or (d)(5)(B) of section 36 of the Arms Export Control Act that is introduced in the House of Representatives or the Senate, as the case may be, on or after such date of enactment.  
